Citation Nr: 1505124	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  12-07 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for atopic dermatitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1957 to May 1959 and from November 1961 to August 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  The case is now with the Albuquerque, New Mexico RO.

In his March 2012 VA Form 9, the Veteran requested a hearing in conjunction with his appeal.  In May 2014, he cancelled the hearing scheduled for him in June 2014.  Thus, the Veteran's hearing request is deemed to have been withdrawn.

In August 2014, the Board remanded this issue for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's atopic dermatitis manifests as an itchy, red rash on his entire back during winter, requiring the use of near constant topical corticosteroid creams.  No more than 40 percent of the entire body or 40 percent of exposed areas is affected, and the disability has not required systemic therapy such as oral corticosteroids or other immunosuppressive drugs.





CONCLUSION OF LAW

The criteria for a disability rating of 30 percent, and no higher, for atopic dermatitis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.118, Diagnostic Code (DC) 7806 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by a letter sent to the Veteran in May 2010.  The claim was last adjudicated in November 2014.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, VA treatment records, and lay statements have been associated with the record.  In July 2010, VA provided the Veteran with a VA examination to evaluate the severity of the Veteran's skin condition.  The examination provided findings necessary for rating skin disorders and is considered adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

In addition, the Board remanded the case in August 2014 to afford the Veteran a VA examination for current findings.  Thereafter, VA performed a skin disorders examination on September 2014.  The Board finds this examination to be adequate to address the current severity of the Veteran's skin disorder.  Although, the August 2014 remand directives requested the VA examiner to render an opinion as to whether the use of topical corticosteroid cream is systemic therapy, and the September 2014 examination report contained no such opinion, the Board finds this to be harmless error.  The term "systemic" means "pertaining to or affecting the body as a whole," Dorland's Illustrated Medical Dictionary 1865 (32nd ed. 2012), whereas the term "topical" means "pertaining to a particular surface area, as a topical antiinfective applied to a certain area of the skin and affecting only the area to which it is applied," id. at 1940.  Thus, these definitions indicate the Veteran's topical treatment, by definition, was not systemic.  Accordingly, the requirements of the remand were ultimately accomplished and the prior remand instructions were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Rating Principles

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Although the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, as it is here, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Court of Appeals for Veterans Claims has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  In this case, there is only one uniform stage applicable to the appeal period.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).

Analysis

The Veteran filed a claim for an increased disability evaluation for atopic dermatitis in May 2010.  As an initial matter, the Board observes that no medical evidence associated with the record indicates an increase in the level of his disability during the one year period before he filed his claim.  38 U.S.C.A. § 5110(b)(2)(West 2014); 38 C.F.R. § 3.400(o)(2)(2014).

The Veteran's skin disorder was evaluated under DC 7806, for dermatitis or eczema.  DC 7806 provides that, if the skin condition covers an area of less than 5 percent of the entire body or exposed areas affected, and no more than topical therapy is required during the past 12 month period, a noncompensable rating is warranted.  If at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or if intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six (6) weeks during the past 12 month period, a 10 percent rating is warranted. 

A 30 percent rating requires that 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas be affected, or that systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12 month period.  Finally, a rating of 60 percent under the revised criteria is warranted when the condition covers an area of more than 40 percent of the entire body or when more than 40 percent of exposed areas affected, or when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12 month period.  38 C.F.R. § 4.118 (2014).

In the July 2010 VA skin examination, the Veteran recounted that in the 1960's, he broke out in a bad rash which came and went throughout the years.  The Veteran further reported that the rash had recently developed on the scalp and was constant.  The VA examiner reported that the condition required the near constant use of topical hydrocortisone, a corticosteroid, and flucinolide treatment within the prior twelve months and there were no side effects of the treatment.  The examiner found that none of the exposed areas of the body were affected and greater than 5 percent but less than 20 percent of the total body area was affected.  The VA examiner noted erythematous areas on both shins; few papules under the left axilla; none under the right axilla; and few papules within hair on back of the scalp.  The examiner rendered a diagnosis of atopic dermatitis. 

VA treatment records for January 2011 show the Veteran complaining of an extremely itchy rash on his back every winter since the 1960's.  The Veteran reported the rash improves in the summer.  The January 2011 treatment note indicated the presence of diffuse, erythematous, maculopapular lesions on the entire back, with excoriations.  

A March 2013 VA treatment note shows the Veteran reporting his topical cream therapy as effective.  The Veteran stated that his dermatitis resolved and recurred intermittently, and that there were no acute concerns at that time.  VA treatment records from March 2012 through July 2014 generally indicate the skin was free of lesions and rashes.  The Board notes the Veteran suffered from shingles in 2011 and underwent surgery for the removal of actinic keratosis of the left ear in March 2010.  The Veteran does not claim, nor does the evidence show, that these conditions are related to his service-connected dermatitis.

The September 2014 VA skin examination revealed topical corticosteroid used on a near constant basis with a diagnosis of dermatitis or eczema.  The examiner reported no area of skin was affected and no exposed area was affected.  The examiner opined that there was no functional impact due to the skin disability, and noted no rash, erythema, macules, papules or evident skin lesions.  The examiner stated that the Veteran's symptoms of intermittent itching and treatment with topical steroid suggest atopic dermatitis.  The examiner noted that the Veteran stated his skin condition "is not as bad now."   

After a review of the evidence of record, the Board finds that a rating of 30 percent, but no higher, for the Veteran's atopic dermatitis is warranted.

The VA examinations showed that, at most, the total and exposed area of skin affected was less than 20 percent.  However, the Veteran stated in his November 2010 notice of disagreement that his condition is worse at certain times of the year due to sweat from heat or from dry heat in winter, and he is competent to report on such symptoms.  In the July 2010 VA skin examination, the Veteran's scalp was affected, and in January 2011, the Veteran's entire back was affected.  The Board finds this evidence is consistent with, and more nearly approximates, a finding that 20 to 40 percent of the entire body or the exposed body is affected, rather than the less than 20 percent area reported in the VA examinations.  Similarly, the evidence more nearly approximates a finding that 20 to 40 percent of the entire body or the exposed body is affected, rather than more than 40 percent of the entire body or exposed body areas affected, which is required to qualify for a 60 percent evaluation.  See 38 C.F.R. § 4.7.

A 60 percent rating would be warranted if the Veteran required near constant use of systemic corticosteroids.  See 38 C.F.R. § 4.118, DC 7806.  Although the Veteran has been on near constant use of topical corticosteroids, as shown above in the VA's Duties to Notify and Assist section, this type of treatment is not a systemic corticosteroid.  Thus, the evidence shows that the Veteran required no more than topical therapy during the appeal period, and a higher rating on the basis of systemic therapy is not warranted.  

In reaching its findings and conclusions, the Board has also considered whether the Veteran may be entitled to extraschedular ratings pursuant to 38 C.F.R. § 3.321 (2014).  In accordance with Thun v. Peake, 22 Vet. App. 111 (2008), there is a sequential three-step analysis to determine whether a case should be referred for extraschedular consideration.  Step one, is to determine whether the schedular rating adequately contemplates a claimant's disability picture.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, then no referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating is required.  If the schedular criteria do not contemplate the claimant's level of disability and symptomatology and the schedular criteria are therefore found to be inadequate, then step two is to determine whether the claimant's disability picture is exceptional with related factors such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular criteria.  If the disability picture meets the second step, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Regarding the first step of Thun, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology.  The Veteran has described symptomatology such as an itchy, red rash on various areas of the Veteran's skin that worsens in winter.  The Board has specifically considered the rating criteria addressing the area of skin affected and treatment for discomfort.  Here the rating criteria clearly contemplate the Veteran's disability picture and higher schedular evaluations are available for greater levels of disability.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met, and the Board need not reach the second step of the Thun analysis.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  

Finally, the Board notes that, under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

In sum, the Board finds that the evidence of record warrants a rating no higher than 10 percent under DC 7806 for a skin disability.  The preponderance of the evidence is against assignment of a higher rating than what the Veteran currently is assigned.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990)






ORDER

A disability evaluation of 30 percent, but no higher, is granted for atopic dermatitis.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


